State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: June 16, 2016                     521612
________________________________

In the Matter of ANTOINE
   TAYLOR,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Supervision,
                    Respondent.
________________________________


Calendar Date:   May 3, 2016

Before:   McCarthy, J.P., Rose, Devine, Clark and Aarons, JJ.

                               __________


     Antoine Taylor, Dannemora, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                               __________


      Proceeding pursuant to CPLR article 78 (transferred to this
court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent finding petitioner guilty of
violating certain prison disciplinary rules.

      Petitioner refused several direct orders to stand behind a
gate and then attempted to strike the correction officer who gave
the orders. He was accordingly charged in a misbehavior report
with violent conduct, creating a disturbance, refusing a direct
order and violating movement procedures. Following a tier III
disciplinary hearing, petitioner was found guilty as charged.
The determination was upheld upon administrative appeal, and this
                               -2-               521612

CPLR article 78 proceeding ensued.1

      We confirm. Initially, petitioner claims that he was
denied adequate employee assistance due to his assistant's
failure to provide him with certain documentary evidence and to
interview certain prison staff. To the contrary, the record
establishes that petitioner received the requested documents when
they were available. As for the correction officers requested by
petitioner who testified as witnesses at the hearing, petitioner
has failed to indicate how he was prejudiced by the assistant's
purported failure to interview those individuals prior to the
hearing. We therefore find that petitioner was provided
meaningful assistance and has not shown that he was prejudiced by
his assistant's alleged inadequacies (see Matter of Shoga v
Annucci, 132 AD3d 1027, 1028 [2015]; Matter of West v Costello,
270 AD2d 673, 674 [2000]). Petitioner further argues that he was
improperly denied the right to call relevant inmate witnesses,
but the record establishes that the requested witnesses executed
refusal forms noting their reasons for not wanting to testify,
after which the Hearing Officer personally interviewed the
requested witnesses and verified that information (see Matter of
Rodriguez v Annucci, 136 AD3d 1083, 1084 [2016]; Matter of
Thurmond v Fischer, 112 AD3d 1234, 1235 [2013]). Finally, upon
reviewing the record, we find no indication that the Hearing
Officer was biased or that the determination flowed from any
alleged bias (see Matter of Harris v Piccolo, 122 AD3d 1044, 1045
[2014]; Matter of Garcia v Garner, 122 AD3d 988, 989 [2014]). We
have considered petitioner's remaining arguments and find them to
be unpersuasive.

      McCarthy, J.P., Rose, Devine, Clark and Aarons, JJ.,
concur.



     1
        Although the petition raises the issue of substantial
evidence and was properly transferred to this Court, petitioner
has abandoned this issue by not raising it in his brief (see
Matter of Pilet v Annucci, 128 AD3d 1198, 1198 n [2015]; Matter
of Davila v Prack, 113 AD3d 978, 978 n [2014], lv denied 23 NY3d
904 [2014]).
                              -3-                  521612

      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court